[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                               FILED
                         ------------------------------------------- U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                      No. 05-14911                          July 26, 2006
                                Non-Argument Calendar                   THOMAS K. KAHN
                        --------------------------------------------          CLERK

                      D.C. Docket No. 04-60238-CV-KAM

COREY DAVIS,

                                                         Plaintiff-Appellant,


                                          versus


U. S. POSTMASTER GENERAL,
Johh Potter, Postmaster General of the
United States Postal Service Agency,

                                                         Defendant-Appellee.

              ----------------------------------------------------------------
                   Appeal from the United States District Court
                      for the Southern District of Florida
              ----------------------------------------------------------------

                                    (July 26, 2006)

Before EDMONDSON, Chief Judge, DUBINA and HULL, Circuit Judges.

PER CURIAM:
      Plaintiff-Appellant Corey Davis, an African-American employee of the

United States Postal Service (the “Postal Service”), appeals the district court’s

grant of summary judgment to the Postmaster General (the “Postmaster”) on his

claims of race-based disparate treatment, retaliation, and hostile work

environment, in violation of Title VII, 42 U.S.C. § 2000e et seq. No reversible

error has been shown; we affirm.

      We review the district court’s rulings on a motion for summary judgment de

novo; we view all evidence and factual inferences in the light most favorable to

the non-moving party. Gay v. Gilman Paper Co., 125 F.3d 1432, 1434 (11th Cir.

1997). Summary judgment is appropriate “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c).

      We first address Davis’s disparate treatment claim. Davis alleged that,

between 1999 and 2004, the Postal Service discriminated against him because of

his race through these adverse employment acts: (1) reassigning him to work on

different machines; (2) assigning him to work alone; (3) not allowing him to work

with other African-Americans; (4) not providing him with requested assistance;

(5) monitoring his work excessively; (6) paging him throughout the work day; (7)

                                          2
giving him difficult work assignments; (8) moving him between work operations;

(9) giving him a “biased warning” after he worked through a break; (10)

preventing him from talking to other co-workers; (11) closely monitoring his

movements at work; (12) frequently changing his job responsibilities; and (13)

talking down to him in a demeaning manner.1

         In considering disparate treatment claims supported by circumstantial

evidence, “the plaintiff first has the burden of establishing a prima facie case of

discrimination, which creates a rebuttable presumption that the employer acted

illegally.” Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir. 2004).

“A plaintiff establishes a prima facie case of disparate treatment by showing that

[he] was a qualified member of a protected class and was subjected to an adverse

employment action in contrast with similarly situated employees outside the

protected class.” Id.

         We have explained that an adverse employment act is “an ultimate

employment decision, such as discharge or failure to hire, or other conduct that

alters the employee’s compensation, terms, conditions, or privileges of

     1
      In his complaint, Davis alleged additional discriminatory conduct that the district court
concluded did not constitute adverse employment acts; and, on appeal, Davis does not renew his
argument that these incidents were adverse employment acts. Therefore, he has abandoned argument
about these claims on appeal. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330
(11th Cir. 2004) (explaining that a party abandons an issue when he fails to raise it in his initial brief
on appeal).

                                                    3
employment, deprives him or her of employment opportunities, or adversely

affects his or her status as an employee.” Gupta v. Florida Bd. of Regents, 212

F.3d 571, 587 (11th Cir. 2000) (internal quotation omitted). In addition, we have

stated that, in the vast majority of cases, a temporary change in work assignments

that creates no tangible harm, and does not alter the employee’s permanent job

title, is not adverse. Davis v. Town of Lake Park, 245 F.3d 1232, 1245 (11th Cir.

2001).

        We are not persuaded that the incidents Davis discusses on appeal, either

individually or collectively, constitute an adverse employment act.2 These

incidents chiefly concern Davis’s work assignments or the supervision of his

work; and Davis directs us to no evidence that these incidents affected the terms,

conditions, or privileges of his employment. See id. at 1239 (explaining that “it is

clear that to support a claim under Title VII’s anti-discrimination clause the

employer’s action must impact the terms, conditions, or privileges of the plaintiff’s

job in a real and demonstrable way”) (internal quotation omitted). Therefore, we

conclude that Davis has not satisfied the elements of his prima facie case; and the



    2
     In reaching this conclusion on Davis’s disparate treatment claim, we need not discuss the
Supreme Court’s recent decision about the nature of an adverse employment act in a different
context: the context of a retaliation claim. See Burlington N. & Santa Fe Ry. Co. v. White, No.
05-259, manuscript op. at 4-18 (U.S. June 22, 2006).

                                              4
district court did not err in determining that no genuine issue of material fact

existed about Davis’s disparate treatment claim.3

       We next address Davis’s retaliation claim. Davis argues that the same

incidents that supported his disparate treatment claim also establish that the Postal

Service retaliated against him for filing charges with the Equal Employment

Opportunity Commission (“EEOC”) between 2000 and 2003. “To establish a

prima facie case of retaliation under Title VII, a plaintiff must show that (1) he

engaged in statutorily protected expression; (2) he suffered an adverse

employment action; and (3) there is some causal relation between the two events.”

Olmsted v. Taco Bell Corp., 141 F.3d 1457, 1460 (11th Cir. 1998). After the

plaintiff has established a prima facie case, the employer has an opportunity to

articulate a legitimate, non-retaliatory reason for the challenged employment act.

Id. Nevertheless, the “plaintiff bears the ultimate burden of proving by a



   3
    The district court did conclude that Davis was suspended from work during a time that he was
incarcerated and that this suspension constituted an adverse employment act. Although Davis does
not raise this issue on appeal, the Postmaster argues that Davis was not actually suspended from his
job; and, even if he was suspended, this suspension did not rise to the level of an adverse
employment act. Regardless of whether the Postal Service’s response to Davis’s incarceration
constituted an adverse employment act, Davis still has failed to present a prima facie case of
discrimination because he has pointed to no evidence showing that a Postal Service employee outside
of his protected class was not suspended after being incarcerated. See Holifield v. Reno, 115 F.3d
1555, 1562 (11th Cir. 1997) (“In determining whether employees are similarly situated for purposes
of establishing a prima facie case, it is necessary to consider whether the employees are involved in
or accused of the same or similar conduct and are disciplined in different ways.”).

                                                 5
preponderance of the evidence that the reason provided by the employer is a

pretext for prohibited, retaliatory conduct.” Id.

      Here, the district court granted summary judgment to the Postal Service on

Davis’s retaliation claim; the court concluded that Davis had not demonstrated that

the Postal Service’s legitimate, non-retaliatory reason for its employment acts was

pretextual. Because, on appeal, Davis does not challenge the district court’s

decision that he failed to show pretext on this claim, and because our review of the

record does not indicate that the district court’s decision was in error, we affirm

the grant of summary judgment to the Postmaster on Davis’s retaliation claim.

      Davis also argues that the incidents he identified on appeal as being adverse

employment acts constituted a pervasive pattern of abuse, which created a hostile

work environment. To establish a prima facie case for a hostile work environment

claim, a plaintiff must demonstrate that (1) he belongs to a protected group; (2) he

has been subjected to unwelcome harassment; (3) the harassment was based on a

protected characteristic; (4) the harassment was sufficiently severe or pervasive to

alter the terms and conditions of employment and create a discriminatorily abusive

working environment; and (5) the employer is responsible for that environment.

Miller v. Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002). The

employee must present “concrete evidence in the form of specific facts,” not just

                                          6
conclusory allegations and assertions. See Earley v. Champion Internat’l Corp.,

907 F.2d 1077, 1081 (11th Cir. 1990).

      Upon our review of the record and the parties’ briefs, we conclude that the

district court did not err in granting summary judgment to the Postmaster on

Davis’s hostile work environment claim. Davis has not demonstrated that the

complained-of conduct unreasonably interfered with his job performance. See

Mendoza v. Borden, Inc., 195 F.3d 1238, 1246 (11th Cir. 1999) (en banc) (noting

that we consider whether conduct unreasonably interfered with the employee’s job

performance in deciding if the conduct was severe enough to alter the terms and

conditions of employment). Therefore, Davis’s allegations, even if true, do not

meet our standard for establishing a hostile work environment that was sufficiently

severe or persuasive to alter the terms and conditions of his employment.

      AFFIRMED.




                                         7